Citation Nr: 1432982	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with hypertension and a history of myocardial infarction, including secondary to service-connected hiatal hernia.  

2.  Entitlement to service connection for bronchitis.  
 
3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an evaluation higher than 10 percent for bilateral pes planus with calcaneal spurs, neuroma and plantar fasciitis. 

5.  Entitlement to a compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2007 RO rating action, in pertinent part, denied service connection for heart disease, along with increased ratings for bilateral pes planus and hiatal hernia.  That decision further increased to 10 percent the evaluation for mechanical low back pain, effective August 23, 2006; and granted service connection for left ankle degenerative joint disease, from which the Veteran appealed the initial noncompensable disability evaluation.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thereafter, a September 2009 rating action denied service connection for bronchitis and sinusitis, which the Veteran also appealed therefrom. 

During pendency of the appeal, the Veteran provided testimony at a January 2012 hearing before a Decision Review Officer (DRO) at the RO, a transcript of which is of record. 

In a March 2013 decision, the Board denied an evaluation higher than 10 percent for mechanical low back pain; denied entitlement to an initial compensable rating for left ankle degenerative joint disease; denied entitlement to an evaluation higher than 10 percent for bilateral pes planus with calcaneal spurs; and denied a compensable evaluation for hiatal hernia.  The Board remanded the issues of service connection for heart disease with hypertension and a history of myocardial infarction, including secondary to service-connected hiatal hernia, service connection for bronchitis, service connection for sinusitis and a compensable evaluation for left ear hearing loss for further development.     

The Veteran subsequently filed an appeal of the March 2013 Board decision.  Then, in a September 2013 Order, the Court of Appeals for Veterans' Claims  (Court) upheld a joint motion by the parties and remanded the appeal for entitlement to an evaluation higher than 10% for bilateral pes planus with calcaneal spurs for action consistent with the terms of the joint motion.  In pertinent part, the Joint Motion found that the Board failed to consider whether 38 C.F.R. § 4.71a, Diagnostic Code 5284 could be applied in order to allow for assignment of 10 percent ratings for each foot.   The Court Order also dismissed the appeal as to the issues of entitlement to increased rating for mechanical low back pain, left ankle degenerative joint disease and hiatal hernia.  Thus, these issues are no longer on appeal.

The Board notes that the Veteran's service-connected bilateral foot disability has been recharacterized as bilateral pes planus with calcaneal spurs, neuroma and plantar fasciitis to reflect that a February 2012 VA examiner found that the neuroma and plantar fasciitis, along with the calcaneal spurs, are associated with the Veteran's underlying pes planus.   Also, the Veteran's claim for service connection for bronchitis has been recharacterized as service connection for pulmonary disability, to include bronchitis and residuals of pneumonia, to reflect his assertions of record, along with his medical history during and since service.  

The issue of entitlement to service connection for heart disease with hypertension and a history of myocardial infarction, including secondary to service-connected hiatal hernia; service connection for pulmonary disability, to include bronchitis and residuals of pneumonia: and service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with associated bilateral plantar fasciitis, bilateral heel spurs, and neuroma has been manifested by overall moderate disability of each foot; severe pes planus or moderately severe disability of each foot has not been shown.  

2.  The degree of the Veteran's left ear hearing loss is not shown to be worse than Level I and for rating purposes, the degree of the Veteran's non-service connected right ear hearing loss must be considered as Level I.    


CONCLUSIONS OF LAW

1.  The criteria are met for an evaluation of 10 percent but no higher for pes planus with calcaneal spurs of the right foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Codes 5276, 5284 (2013).

2.  The criteria are met for an evaluation of 10 percent but no higher for pes planus with calcaneal spurs of the left foot.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Codes 5276, 5284 (2013).

3.  The criteria for a compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in October 2006 and April 2009 pre-rating letters, the AOJ provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims herein decided, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records, private treatment records, military health system post-service treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the January 2012 Decision Review Office (DRO) hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of any of the claims herein decided, is required.  


A.  Compensable rating for bilateral hearing loss

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Evaluation higher than 10 percent for bilateral pes planus with calcaneal spurs.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 pertain to the evaluation of pes planus.  Under Diagnostic Code 5276, a noncompensable rating corresponds to mild pes planus, with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The implementation of another diagnostic code is permitted if warranted under the circumstances of a particular case.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination).  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Also potentially applicable is Diagnostic Code 5284 for injuries of the foot, which provides that a 10 percent rating is assigned for moderate foot injuries, 20 percent rating for moderately severe foot injuries, and 30 percent rating for a foot injury that is productive of severe disability.  A note to the rating criteria states that with actual loss of use of a foot, a 40 percent rating is warranted.

On VA general medical examination of June 2007, the Veteran described pain on weight bearing, level from 2 to 7/10, depending on weather (cold) and prolonged walking or standing.  He had not undergone relevant surgery, and did not wear shoe inserts. Objectively, there were no relevant foot problems observed.  The diagnosis was bilateral pes planus with calcaneal spurs.  The examiner did comment that the Veteran should not engage it prolonged standing or walking though it was not clear if this was due to his foot disability, his separate low back disability or a combination of both.  

Upon re-examination in February 2012, the overall diagnosis given was bilateral plantar fasciitis, left foot neuroma and bilateral heel spurs.  The Veteran now described feet pain beginning at the start of the work day and worsening due to constant standing up at work. He had undergone foot surgery for left neuroma in 2008, and again in 2010, getting better after each surgery. The neuroma pain had come back over one and one half previously.  Objectively, there was pain on use of both feet, accentuated on use.  There was no pain on manipulation of the feet, indication of swelling on use, characteristic calluses, symptoms relieved by arch supports (or orthotics), or extreme tenderness of the plantar surface of one or both feet.  The Veteran did have decreased longitudinal arch height on weight-bearing, on both sides. There was no objective evidence of marked deformity of the foot, marked pronation of the foot, weight-bearing line falling over or medial to the great toe, lower extremity deformity other than pes planus causing alteration of the weight bearing line, "inward" bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  There were post-surgical scars related to prior treatment, but none of the scars were painful and/or unstable, or had a total surface area greater than 39 square cm.  The Veteran was also a diabetic, but he denied neurological foot complaints.  The Veteran did not use any assistive devices (i.e., other than corrective shoes or orthotic inserts) as a normal mode of locomotion.  The VA examiner indicated in the negative as to whether there was any functional impairment of an extremity such that no effective function remained.  The Veteran's condition impacted his ability to work through mild to moderate distress at the end of a working day, from standing up and moving around all day.  Further, the examiner commented that the Veteran had mild low arches but not full flat foot and no hallux valgus.  The only tenderness was over the neuroma at the third interdigital space, left foot status-post surgery twice (with a small non-tender non-painful scar over the dorsal aspect between the third and fourth metatarsals distally). There was no pain or tenderness of the ankles, arches or heels. 

The Board does not ascertain a basis in the evidence upon which to assign an evaluation in excess of 10 percent for bilateral pes planus, with calcaneal spurs under Diagnostic Code 5276.  Considering this Code, the Veteran would have to demonstrate for a 30 percent evaluation severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities. Here, these conditions have not been met, and on VA examination of February 2012 it was confirmed that the level of loss of normal arch support was mild in degree. Otherwise, there was no sign of marked deformity, accentuated pain on manipulation, swelling on use, or characteristic callosities.  The Veteran was considered not to have "full flat foot."  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5276.  

Considering Diagnostic Code 5284, it is reasonably shown that the Veteran has experienced moderate disability of each foot.  The February 2012 VA examination showed that in addition to the Veteran's mild pes planus, he also exhibited the associated conditions of neuroma, heel spurs and plantar fasciitis.  Although the heel spurs were not shown to be symptomatic (i.e. no heel pain was evidence during the examination) and he was not noted to have any significant level of impairment from the plantar fasciitis, the Veteran was at least found to exhibit tenderness in the area of the neuroma.  Also, the February 2012 VA examiner commented that the Veteran's foot disability did impact his ability to work as he suffered mild to moderate distress at the end of a working day.  Consequently, resolving reasonable doubt in the Veteran's favor, assignment of ratings of 10 percent, for moderate disability of each foot is warranted under Diagnostic Code 5284.  Additionally, although the February 2012 VA examiner did find mild to moderate impairment from the disability in each foot, he did not make any findings indicative of moderately severe impairment of each foot.  Similarly, the earlier June 2007 VA examiner also did not find any symptomatology indicative of moderately severe impairment of either foot.  Nor are there any other findings of record during the appeal period indicative of this higher level of severity.  Consequently, higher, 20 percent ratings are not warranted under Code 5284.  The Board also notes that because the Veteran's flatfoot symptomatology is encompassed in the higher overall rating assigned for bilateral foot disability (i.e. 10 percent ratings for each foot under Diagnostic Code 5284), these dual 10 percent ratings must replace the single 10 percent rating under Diagnostic Code 5273 in order not to violate the prohibition on pyramiding.  38 C.F.R. § 4.14.  Also, even though the June 2007 VA examiner did not find significant impairment of the feet on objective examination, he did indicate that the Veteran should not engage in prolonged standing, apparently at least in part due to his bilateral foot disability.  Consequently, resolving any reasonable doubt in the Veteran's favor, the Board assigns the 10 percent ratings for moderate disability of each foot for the entire appeal period.     

The Board has also considered whether an extraschedular rating is warranted.  However, the rating criteria discussed above account for the Veteran's foot symptomatology, including pain, increased with standing.  Thus, the Board cannot conclude that the Veteran's conditions are consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Compensable evaluation for left ear hearing loss

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores. Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.8; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

In the instant case, the Veteran is only service-connected for impaired hearing of the left ear.  At a May 2013 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 25
30
40
50
LEFT
20
30
35
45

The average puretone thresholds were 36 decibels, right ear, and 32 decibels, left ear.  Speech audiometry revealed that speech recognition was 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported that he had to speak to customers at work and if he was not wearing his hearing aids it was difficult to hear what they were saying the first time.  He also indicated that when listening to recorded material, if the speaker was speaking fairly low, he would not catch everything.  

Review of the May 2013 VA audiological examination report and the earlier medical evidence of record shows that no exceptional pattern of hearing is present.  Thus, under Table VI, results of the May 2013 VA examination are indicative of Level I hearing in the left ear.  Also, as the Veteran is not service connected in the right ear, he must similarly be assigned Level I hearing in this ear.  Under Table VII, Level I hearing in both ears leads to the assignment of a non-compensable rating.  The Board also notes that earlier VA examinations, including those from August 2007 and February 2012, similarly show no basis for assigning a compensable rating under the schedular criteria.  

The Board has also considered whether an extraschedular rating is warranted.  Once again, at the May 2013 VA examination, the examiner noted that the Veteran's hearing loss impacted his occupational functioning and daily life, in that he reported that he had to speak to customers at work and if he was not wearing his hearing aids it was difficult to hear what they were saying the first time.  He also indicated that when listening to recorded material, if the speaker was speaking fairly low, he would not catch everything.  Similarly, during the August 2007 VA examination, the examiner noted that the Veteran's hearing loss could result in some difficulty understanding speech in noisy settings or over the phone and the examiner found that with amplification and reasonable accommodation, the hearing loss should not significantly affect vocational potential or limit participation in most work activities.   These symptoms associated with the Veteran's hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  See Thun v. Peake, 22 Vet. App. 111 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

ORDER

An evaluation of 10 percent for each foot but no higher for bilateral pes planus with calcaneal spurs, neuroma and plantar fasciitis is granted.    

A compensable evaluation for left ear hearing loss is denied.  



REMAND

In the March 2013 remand, the AOJ was instructed to afford the Veteran with a new VA examination, pertaining to his sinusitis and bronchitis, which specifically included a review of the claims file in order that the examination be fully informed.  In response, the Veteran was afforded with VA examinations pertaining to these disabilities in May 2013.  The examiner indicated that the claims file had been reviewed in conjunction with the examination.  However, from the examination reports, it is clear that this review did not include a full review of the pertinent information in the service treatment records.  In this regard, the examiner indicated that the Veteran was not treated for episodes of sinusitis "during service time."  However, review of the service treatment records clearly shows treatment and evaluation for sinusitis.  In particular, a July 1990 ENT consultation request includes a provisional diagnosis of sinusitis, refractory to treatment.  Then, a subsequent July 1990 consultation report indicates that X-rays had revealed maxillary, frontal and ethmoid sinusitis.  Thus, the March 2013 VA examiner did not rely on an accurate medical history when assessing the Veteran and a remand is necessary so that a new examination can be performed pertaining to the claim for sinusitis.  Also, as the May 2013 VA examiner performed the examination pertaining to the Veteran's claimed bronchitis as well, and did not appear to be aware of the Veteran's history of pneumonia and findings of lung scarring in service shown in the service treatment records, remand is also required so that the Veteran may be afforded a new examination in relation to his claim for service connection for bronchitis.    

Regarding the claim for service connection for heart disease with hypertension and a history of myocardial infarction, including secondary to service-connected hiatal hernia, pursuant to the May 2013 remand, the AOJ was instructed to afford the Veteran a VA cardiological examination.  The examiner was asked to provide a medical opinion in answer to a number of questions, including whether any of the Veteran's diagnosed cardiovascular conditions had been caused or aggravated by his service-connected hiatal hernia.  In response, the Veteran was afforded with a VA examination in May 2013.  While the examiner did provide an opinion addressing whether any cardiovascular disability was caused by his service-connected hiatal hernia, the examiner did not specifically provide an opinion as to whether the Veteran's cardiovascular disability has been aggravated by the service-connected hiatal hernia.  Thus, a remand is required so that a new examination may be afforded the Veteran, which includes a medical opinion which specifically addresses this question.  

Prior to arranging for the VA examinations, the AOJ should ask the Veteran to identify all sources of treatment or evaluation he has received for respiratory problems, including sinusitis and bronchitis,  and for cardiovascular problems, since June 2009, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for respiratory problems, including sinusitis and bronchitis, and for cardiovascular problems, since June 2009, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Arrange for a VA examination by an appropriate medical professional (other than the physician who performed the May 2013 VA examination) to determine the likely etiology of any current sinusitis and any current pulmonary disability, to include bronchitis and residuals of pneumonia.   The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should specifically include review of any pertinent service treatment records, including any findings of pneumonia, lung scarring, bronchitis or other pulmonary symptomatology and any findings of sinusitis or other sinus symptomatology, with particular attention to the diagnosis of sinusitis made after X-rays in February 1990.  The claims file review should also include any pertinent post-service medical records, the VA examination reports from June 2009 and May 2013 (pertaining to sinusitis and bronchitis); any pertinent assertions from the Veteran and any other information deemed pertinent.   Any indicated tests should be performed, including chest X-rays and a CT scan of the sinuses.  The examiner should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 % chance or greater) that any current sinusitis is related to the Veteran's service, including the sinusitis diagnosed therein?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current pulmonary disability, to include bronchitis, is related to the Veteran's service, including the pneumonia, lung scarring and other respiratory problems the Veteran suffered therein?

C) In your opinion, does the Veteran exhibit any residual disability as a result of the pneumonia and lung scarring he experienced in service?   

The examiner should explain the rationale for each opinion given.

3.  Arrange for a VA examination by an appropriate medical professional (other than the physician who performed the May 2013 VA examination) to determine the likely etiology of any cardiovascular disability, to include heart disease with hypertension and a history of myocardial infarction.  Any indicated tests should be performed.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, the pertinent post-service medical records, the reports of the February 2012 and May 2013 VA cardiovascular evaluations, the assertions of the Veteran and any other information deemed pertinent.  The examiner should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50 percent chance or greater) that any current coronary artery disease is directly related to the Veteran's military service?

B) Is it at least as likely as not (i.e. a 50 percent chance or greater) that any current hypertension is directly related to the Veteran's military service?  

C)  Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has caused the Veteran's coronary artery disease?

D) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has aggravated the Veteran's coronary artery disease?

E) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has caused the Veteran's hypertension?

F) Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's service-connected hiatal hernia has aggravated the Veteran's hypertension.

The examiner should explain the rationale for each opinion given.

4.  Review the examination reports to ensure that they are in compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


